Citation Nr: 0511933	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 until 
January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

On March 22, 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board no longer has 
jurisdiction over this claim. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (a), (b), (c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2004). Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c) (2004).

In a document received on March 22, 2005, the veteran 
expressed his desire to withdraw his pending appeal to reopen 
a previously denied claim of entitlement to service 
connection for PTSD.  The document was signed by the veteran 
on March 16, 2005. The document lists the veteran's claims 
number on it. 

Based on the foregoing, the Board finds that the appellant's 
withdrawal is effective, that it has no jurisdiction to 
review the issue on appeal, and that the appeal of the issue 
must be dismissed without prejudice.

The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


